DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.
	In response to the amendment filed on 04/25/2022 with respect to claim 4, claim objections is  withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 14-15, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700).

	Regarding claim 1, the cited reference Lee discloses a method of wireless communication performed by a base station (BS) (Fig. 11 discloses a communication between BS and UE), comprising: attempting to receive one or more random access channel (RACH) messages from one or more user equipment (UEs) (Fig. 11 step S1101 and ¶0111 discloses that the eNB receives at least one RAP); and transmitting, based at least in part on completion of processing of any received RACH message of the one or more received RACH messages, an early termination message to a UE to terminate a random access response window (Fig. 11 step S1105 and ¶0111 discloses that the eNB receives at least one RAP … the eNB decides to early terminate the RAR reception and ¶0113 further discloses that the UE receives an indicator indicating that the UE check a condition for whether the UE stops the RAR reception procedure or not). However, Lee does not explicitly teach processing one or more received RACH messages of the one or more RACH messages; and transmitting, based at least in part on a completion of processing.
In an analogous art Ohseki teaches processing one or more received RACH messages of the one or more RACH messages; and transmitting, based at least in part on a completion of processing (¶0082 discloses in case where the base station apparatus successfully detects the preamble of the message A (via two-step RACH (¶0043)) … but is not successful in demodulating the PUSCH, the base station apparatus transmits the message B including a fallback instruction to the terminal apparatus, which means that the base station receives a message and process the message in case that the message is not successful demodulated, the base station transmits a message B including instruction).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ohseki where the base station receives a message and process the message in case that the message is not successful demodulated, the base station transmits a message B including instruction which can be used by Lee to process the RACH and in case of failure to modulate the RACH and indication can be sent to the terminal to stop RAR reception window.

	Regarding claim 2, the combination of Lee and  Ohseki discloses all limitations of claim 1. Lee reference further discloses receiving the one or more RACH messages (Fig. 11 step S1101 and ¶0111 discloses that the eNB receives at least one RAP); determining, before an end of a random access response window, a completion of the processing of the one or more RACH messages (¶0111 discloses that the eNB receives at least one RAP… By observing the network overload situation, the eNB decides to early terminate the RAR reception. ¶0115 discloses that the condition can be defined for example The number of random access preamble transmission is less than a threshold; or The number of random access preamble transmission is larger than a threshold which means that the base station checked the random access preamble transmitted by the UEs. ¶0127 further discloses that the UE receives a RAR message addressed by RA-RNTI by including the indicator which indicates early termination of RAR reception step where ¶0012 discloses that when a UE receives an indicator indicating to early terminate the RAR reception step, the UE checks whether a condition is satisfied or not. The UE stops monitoring the PDCCH addressed by RA-RNTI although the RAR window is not ended if the condition is met); and transmitting the early termination message to the UE based at least in part on the completion of the processing of the one or more RACH messages (¶0127 further discloses that the UE receives a RAR message addressed by RA-RNTI by including the indicator which indicates early termination of RAR reception step).

Regarding claim 3, the combination of Lee and Ohseki discloses all limitations of claim 1. Lee reference further discloses wherein the early termination message is a broadcast over-the-air (OTA) message or a multi-cast OTA message (¶0141 and Fig. 12 disclose that Both of UE 1 and UE 2 receive the RAR (wireless message from the base station). The RAR includes an indicator indicating that the UE check a condition for whether the UE stops the RAR reception procedure or not and Fig. 10A discloses transmitting 
RAR message (MAC RAR included in the MAC header)).

Regarding claim 5, the combination of Lee and Ohseki discloses all limitations of claim 1. Lee reference further discloses wherein the early termination message is at least one of: a downlink control information (DCI) including a cyclic redundancy check (CRC), a DCI conveyed in a search space of a random access radio network temporary identifier, a group-common DCI, a field of the group-common DCI, a sequence with a threshold processing gain, or a media access control payload of another RACH (¶0151 discloses that the UE stops the RAR reception procedure or not is received via RAR message, the MAC RAR can includes T field. 
The T field indicates whether the RAR reception step is early terminated or not).

	Regarding claim 7, the combination of Lee and Ohseki discloses all limitations of claim 1.  Lee reference further discloses wherein the early termination message is a wake-up signal for the UE (¶0145 discloses that the condition for early RAR reception termination is defined as ‘the UE is in RRC_IDLE?’).

Regarding claim 14, the combination of Lee and Ohseki discloses all limitations of claim 1. Lee reference further discloses wherein the early termination message applies with one or more explicitly identified RACH opportunities identified explicitly in the early termination message (Fig. 1oB discloses a MAC PDU which includes T/RAPID fields and MAC RAR where T indicates whether the MAC subheader contains a Random Access ID and RAPID field identifies the transmitted Random Access Preamble).

Regarding claim 15, the combination of Lee and Ohseki discloses all limitations of claim 1. Lee reference further discloses wherein the early termination message applies to a particular prioritization of the UE of a plurality of possible prioritizations of the UE (¶0145 discloses that  the eNB may want to prioritize CONNECTED UE over IDLE UE, the condition for early RAR reception termination).

	Regarding claim 29, the cited reference Lee discloses a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (¶0156-¶0159 discloses a base station which is a hardware including a memory, a processor, and a software code may be stored in the memory unit and executed by a processor), the memory and the one or more processors configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claims 16-17, 22-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700).

	Regarding claim 16, the cited reference Svedman discloses a method of wireless communication performed by a user equipment (UE) (Abstract discloses a method for dynamically processing a random access response (RAR) signal to perform wireless communications), comprising: transmitting a first random access channel (RACH) message (¶0017 discloses that The device transmits the RAS (random access signal)); receiving, before a scheduled end to a random access response window, an early termination message (¶0084 discloses that the RAR reception and decoding will be terminated based on detection of a priority indicator in a decoded RAR); and transmitting a second RACH message based at least in part on the receiving of the early termination message (¶0077 discloses that one or more priority indicator values may be used to inform the device to retransmit the RAS … a RAR may also include further information on the RAS retransmission where ¶0078 discloses the RAR priority indicator provides a way for the network to control or influence the termination of RAR reception at the device side). However, Svedman does not explicitly teach based on a completion of processing of the first RACH message, an indication (i.e. early termination) is received.
In an analogous art Ohseki teaches based on a completion of processing of the first RACH message, an indication (i.e. early termination) is received (¶0082 discloses in case where the base station apparatus successfully detects the preamble of the message A (via two-step RACH (¶0043)) … but is not successful in demodulating the PUSCH, the base station apparatus transmits the message B including a fallback instruction to the terminal apparatus, which means that the base station receives a message and process the message in case that the message is not successful demodulated, the base station transmits a message B including instruction).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ohseki where the base station receives a message and process the message in case that the message is not successful demodulated, the base station transmits a message B including instruction which can be used by Svedman to process the RACH and in case of failure to modulate the RACH and indication can be sent to the terminal to stop RAR reception window.

	Regarding claim 17, the combination of Svedman and Ohseki discloses all limitations of claim 16. Svedman reference further discloses wherein the early termination message is a broadcast over-the-air (OTA) message or a multi-cast OTA message (¶0129 discloses that  depending on the configuration in the RAR reception termination configuration … the device decides if the RAR reception and decoding should be terminated where ¶0120 discloses that the RAR reception termination configuration indicates (or instructs) …The instructions may be used in parallel to different devices, which means transmitting wirelessly the RAR reception termination configuration to different device in the same time).

	Regarding claim 22, the combination of Svedman and Ohseki discloses all limitations of  claim 16. Svedman reference further discloses wherein transmitting the second RACH message comprises: transmitting the second RACH message based at least in part on whether a configured timing window is expired (¶0077 discloses that  one or more priority indicator values may be used to inform the device to retransmit the RAS … such values would also indicate RAR reception termination).

	Regarding claim 23, the combination of Svedman and Ohseki discloses all limitations of claim 16. Svedman reference further discloses determining to end monitoring for a random access response message based at least in part on receiving the early termination message (¶0076 discloses that  using a priority indicator in a RAR message … the priority indicator indicates whether a device's reception of RARs may be terminated, i.e. no more RARs need to be decoded).

	Regarding claim 30, the cited reference Svedman discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (claim 1 discloses a wireless communication device comprising a processor and ¶0141 discloses that the wireless communication device including memory storage devices, or storage unit storing one or more instructions for use by processor), the memory and the one or more processors configured to perform substantially the same features of the method of claim 16. Therefore the claim is subject to the same rejection as claim 16.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700), in further view of Svedman et al (US20200344809); in further view of Agiwal et al (US20200100297).

	Regarding claim 4, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the one or more RACH messages include a RACH message type-1 (msgl) or RACH message type-A (msgA), and wherein the method 
further comprises: receiving a msgl or a msgA after transmitting the early termination message.
 	In an analogous art Svedman teaches wherein the one or more RACH messages include a RACH message, and wherein the method further comprises: receiving RACH message after transmitting the early termination message (this limitation is interpreted in light of the specification (PG_PUB ¶0063), ¶0089 discloses that a RAR from a TRP … can terminate the RAR reception with its priority indicator where ¶0076 discloses that the priority indicator in a RAR message and ¶0077 further discloses that one or more priority indicator values may be used to inform the device to retransmit the RAS…also indicate RAR reception termination… a RAR may also include further information on the RAS retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Svedman to provid a way for the network to control or influence the termination of RAR reception at the device side. However, the combination of Lee, Ohseki, and Svedman does not explicitly teach that the one or more RACH messages include a RACH message type-1 (msgl) or RACH message type-A (msgA).
 	In an analogous art Agiwal teaches that one or more RACH messages include a RACH message type-1 (msgl) or RACH message type-A (msgA) (¶0008 discloses that the UE first transmits RA preamble (also referred as message 1 (Msg 1) or MsgA(¶0016))).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Agiwal to use the standard protocol sequence of the RACH process which is made up of four messages, i.e Msg 1, Msg2, Msg3 and Msg 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700), in further view of Kwon et al (WO2013042908); in further view of Amuru et al (US20200187246).

	Regarding claim 6, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach determining that the one or more RACH messages are not received on a first cell or first radio access technology (RAT); and wherein transmitting the early termination message comprises: transmitting the early termination message on a second cell or 
second RAT to trigger the UE to transmit another RACH message on the first cell or first RAT.
 	In an analogous art Kwon teaches determining that the one or more RACH messages are not received on a first cell or first radio access technology (RAT); and wherein transmitting the early termination message comprises: transmitting the early termination message (¶0274 discloses that the UE performs the first random access procedure in a first secondary serving cell … the UE receives a random access start indicator, indicating the start of a second random access procedure. ¶0275 discloses that the UE determines whether a serving cell in which the second random access procedure is in progress is the first secondary serving cell or not where ¶0159 discloses that the UE stops the random access procedure … The stop of the random access procedure may be the same as and operation when a random access procedure in a secondary serving cell fails which means that base station fail to detect RA in a cell). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon where deterioration of performance due to signaling delay can be reduced. However, the combination does not explicitly teach transmitting the early termination message on a second cell or second RAT.
In an analogous art Amuru teaches transmitting the early termination message on a second cell or second RAT (¶080 discloses that the UE transmits the RACH preamble 
on the S-Cell and receives the corresponding RAR on the P-Cell). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Amuru to help reduce  blind decoding.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700), in further view of Kwon et al (WO2013042908).

Regarding claim 9, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on whether another message with a higher prioritization than the early termination message is scheduled for transmission.
 	In an analogous art Kwon teaches wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on whether another message with a higher prioritization than the early termination message is scheduled for transmission (¶0203 discloses that the BS may request the UE to stop a random access procedure if a random access procedure is started in a serving cell having higher priority than the secondary serving cell or a random access procedure is scheduled to be started). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon where the reason why priority is taken into consideration in processing different random access procedures is that to process a random access procedure having relatively higher importance with priority helps the stability of 
a system.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700), in further view of Svedman et al (US20200344809).

	Regarding claim 8, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on whether a threshold level of control capacity is available for transmission of the early termination message.
 	In an analogous art Svedman teaches wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on whether a threshold level of control capacity is available for transmission of the early termination message (this limitation is interpreted in light of the specification (PG_PUB ¶0066) which provide an example that  the BS 110 may determine whether a control capacity of a cell includes a threshold number of resources that is allocatable for the early termination message. Svedman discloses in ¶0076 discloses using a priority indicator in a RAR message… the a priority indicator indicates whether a device's reception of RARs may be terminated and ¶0088 that a TRP may still choose to include a priority indicator in a RAR…the TRP includes a terminating priority indicator if it has excess capacity, in terms of radio, backhaul/fronthaul, processing and/or storage resources).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Svedman where the decision to include a priority indicator is made dynamically based on dynamic parameters, such as local measurements, local performance indicators.

	Regarding claim 10, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on a UE capability of the UE.
 	In an analogous art Svedman teaches wherein transmitting the early termination message comprises: transmitting the early termination message based at least in part on a UE capability of the UE (¶0111 discloses that RAR reception termination based on the RAR content, a device could terminate RAR reception and decoding early, if an already received RAR is deemed sufficient, based on the requirements, measurements and other conditions on the device-side).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Svedman where the delay between RAS transmission and fully operational subsequent data communication can be improved.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180070382), in view of Ohseki et al (US20210392700), in further further view of Silva et al (US20200329503).

Regarding claim 11, the combination of Lee and Ohseki discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the early termination message applies to one or more RACH opportunities identified implicitly based at least in part on a time at which the early termination 
message is sent and a configured processing delay.
In an analogous art Silva teaches wherein the early termination message applies to one or more RACH opportunities identified implicitly based at least in part on a time at which the early termination message is sent and a configured processing delay (¶0165 discloses that the size of a RAR window is the same for all RACH occasions and is configured in RMSI, and the RAR window could accommodate processing time at gNB. The maximum window size depends on worst case gNB delay after Msg1 reception including processing delay, scheduling delay, etc. The minimum window size depends on duration of Msg2 and scheduling delay where random access response that is 
addressed to the UE (¶0098)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Silva to make sure the minimum delay for the transmission of another preamble after the end of the RAR window.

	Regarding claim 12, the combination of Lee, Ohseki, and silva discloses all limitations of claim 11. Silva further discloses wherein the configured processing delay is signaled via at least one of a radio resource control message, a remaining minimum system information message, or the early termination message (¶0165 discloses that he size of a RAR window … is configured in RMSI).

Regarding claim 13, the combination of Lee, Ohseki, and silva discloses all limitations of claim 11. Silva further discloses wherein the configured processing delay is signaled via the early termination message to override a default value for the configured processing delay (¶0165 discloses that he size of a RAR window … is configured in RMSI and the RAR window could accommodate processing time at gNB for example, the minimum window size depends on duration of Msg2 and scheduling delay and the maximum 
including processing delay, scheduling delay, etc).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700), in further further view of Agiwal et al (US20200100297).

	Regarding claim 18, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the first RACH message or the second RACH message includes a RACH message type-1 (msg1) or a RACH message type-A (msgA).
 	In an analogous art Agiwal teaches wherein the first RACH message or the second RACH message includes a RACH message type-1 (msg1) or a RACH message type-A (msgA) (¶0008 discloses that the UE first transmits RA preamble (also referred as message 1 (Msg 1) or MsgA(¶0016))).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Agiwal to use the standard protocol sequence of the RACH process which is made up of four messages, i.e Msg 1, Msg2, Msg3 and Msg 4.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700), in further view of Kwon et al (WO2013042908).

Regarding claim 19, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the early termination message is at least one of: a downlink control information (DCI) including a cyclic redundancy check (CRC), a DCI conveyed in a search space of a random access radio network temporary identifier, a group-common DCI, a field of the group-common DCI, a sequence with a threshold processing gain, or a media access control payload of another random access message.
 	In an analogous art Kwon teaches wherein the early termination message is at least one of: a downlink control information (DCI) including a cyclic redundancy check (CRC), a DCI conveyed in a search space of a random access radio network temporary identifier, a group-common DCI, a field of the group-common DCI, a sequence with a threshold processing gain, or
a media access control payload of another random access message (¶0139 discloses that the random access stop indicator may be DCI of Format 1A (Format 1A CRC is scrambled (table 2))). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon where DCI carries detailed information used by the receiving device for wireless communication.

Regarding claim 27, the combination of Svedman and Ohseki discloses all limitations of 
claim 16. However, the combination does not explicitly teach wherein the early termination message applies with one or more explicitly identified RACH opportunities identified explicitly in the early termination message.
In an analogous art Kwon teaches wherein the early termination message applies with one or more explicitly identified RACH opportunities identified explicitly in the early termination message (¶0139 discloses that the random access stop indicator may be DCI of Format 1A which includes PRACH mask index (table 2) which is equal to values 11 and 12 (table 3) which determine the Permitted PRACH). 
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Kwon where DCI carries detailed information used by the receiving device for wireless communication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700), in further view of Kwon et al (WO2013042908); in further view of Amuru et al (US20200187246).

	Regarding claim 20, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein receiving the early termination message comprises: receiving the early termination message on a first cell or first RAT; and wherein transmitting the second RACH message comprises: transmitting the second RACH message on a second cell or second RAT.
 	In an analogous art Kwon teaches wherein receiving the early termination message comprises: receiving the early termination message on a first cell or first RAT; and wherein transmitting the second RACH message comprises: transmitting the second RACH message on a second cell or second RAT (¶0237 discloses that the BS transmits a random access start indicator, ordering that a second random access procedure in a second serving cell to be started. ¶0238 discloses that when the random access start indicator is received, the UE terminates the first random access procedure). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon to use CA (carrier aggregation) supported by the device to increase throughput and prevent an increase of costs. However, the combination does not explicitly teach transmitting the early termination message on a second cell or second RAT.
In an analogous art Amuru teaches transmitting the early termination message on a second cell or second RAT (¶080 discloses that the UE transmits the RACH preamble on the S-Cell and receives the corresponding RAR on the P-Cell). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Amuru to help reduce blind decoding.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700), in further view of Lee et al (US20180070382).

Regarding claim 21, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the early termination message is a wake-up signal for the UE.
In an analogous art Lee teaches wherein the early termination message is a wake-up signal for the UE (¶0145 discloses that the condition for early RAR reception termination is defined as ‘the UE is in RRC_IDLE?’).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee where a condition to check if the UE is in RRC_IDLE in order to determine whether the RAR reception is terminated early or not.

Regarding claim 28, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the early termination message applies to a particular prioritization of the UE of a plurality of possible prioritizations of the UE.
In an analogous art Lee teaches wherein the early termination message applies to a particular prioritization of the UE of a plurality of possible prioritizations of the UE (¶0145 discloses that the eNB may want to prioritize CONNECTED UE over IDLE UE, the condition for early RAR reception termination).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee to perform efficient RA procedure 
and provide power saving and latency reduction.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US20200344809), in view of Ohseki et al (US20210392700), in further further view of Silva et al (US20200329503).

Regarding claim 24, the combination of Svedman and Ohseki discloses all limitations of claim 16. However, the combination does not explicitly teach wherein the early termination message applies to one or more RACH opportunities identified implicitly based at least in part on a time at which the early termination message is sent and a configured processing delay.
In an analogous art Silva teaches wherein the early termination message applies to one or more RACH opportunities identified implicitly based at least in part on a time at which the early termination message is sent and a configured processing delay (¶0165 discloses that the size of a RAR window is the same for all RACH occasions and is configured in RMSI, and the RAR window could accommodate processing time at gNB. The maximum window size depends on worst case gNB delay after Msg1 reception including processing delay, scheduling delay, etc. The minimum window size depends on duration of Msg2 and scheduling delay where random access response that is addressed to the UE (¶0098)).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Silva to make sure the minimum delay for the transmission of another preamble after the end of the RAR window.

	Regarding claim 25, the combination of Svedman, Ohseki, and silva discloses all limitations of claim 24. Silva further discloses wherein the configured processing delay is signaled via at least one of a radio resource control message, a remaining minimum system information message, or the early termination message (¶0165 discloses that the size of a RAR window … is configured in RMSI).

Regarding claim 26, the combination of Svedman, Ohseki, and silva discloses all limitations of claim 24. Silva further discloses wherein the configured processing delay is signaled via the early termination message to override a default value for the configured processing delay (¶0165 discloses that he size of a RAR window … is configured in RMSI and the RAR window could accommodate processing time at gNB for example, the minimum window size depends on duration of Msg2 and scheduling delay).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462